DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed March 26, 2021.   Claim 7 has been canceled without prejudice. Claims 1-6 and 8-15 are pending with claims 12-15 being previously withdrawn.  An action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 includes the limitation “during a rescue/evacuation process performed by the entire elevator control system”.  However the originally filed disclosure does not properly describe the entire elevator control system being used to perform the rescue/evacuation process.  It is unclear whether the limitation is intended to limit or broaden the scope of the claim.  Due to the lack of description utilizing the entire elevator control system, this limitation is considered new matter.
Claims 2-6 and 8-11 depend from claim 1 and therefore inherit all claimed limitations.  These claims then also contain the limitation considered as new matter.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for testing the battery power supply during a rescue/evacuation process, does not reasonably provide enablement for testing the battery power supply during a rescue/evacuation process based on a defined schedule, as described in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicants’ specification describes the defined schedule as a “regular schedule (perhaps once a week, for example) at times that are particularly selected to be ‘low demand’ operation times (such as overnight), since the elevator car needs to be disconnected from the main power supply and taken out of service to perform the testing”.  It is unclear how a rescue/evacuation process can be performed while the elevator is taken out of service, which is needed to perform the measurements. It is further unclear how a .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “measurements of the battery supply … during a rescue/evacuation process” and further includes the limitation “wherein the processer is programmed to initiate testing on a defined schedule”.  However applicants’ specification describes the defined schedule as requiring the elevator to be taken out of service to perform the testing, as shown above.  It is unclear how a rescue/evacuation processes can be performed while the elevator is taken out of service, which is needed to perform the measurements.  It is further unclear how a rescue/evacuation process can be associated with a defined schedule, as such a process occurs in an emergency and under unpredictable conditions.
Claim 8 includes the limitation “wherein the self-testing of the rescue/evacuation process includes”.  However there is a lack of antecedent basis for “the self-testing of the rescue/evacuation process”.  It is unclear whether applicants intend to reference one of the self-testing processes or the self-testing of the rescue/evacuation process to 
This claim further includes the limitation “all components of the elevator control system with the three-phase AC back-up battery power to perform”.  However there is a lack of antecedent basis for the three-phase AC back-up battery power.  It is unclear whether applicants intend to reference the three-phase AC back-up battery power supply, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “all components of the elevator control system with the three-phase AC back-up battery power supply to perform”.  
Claims 2-6 and 9-11 depend from claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Allowable Subject Matter
Claims 1-6 and 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1: The prior art does not teach nor suggest a monitoring system for controlling self-testing of a rescue/evacuation system for a traction elevator, comprising: a self-testing process module in communication with a three-phase AC back-up battery power supply and an elevator control system, the self-testing process module including 
Claims 2-6 and 8-11 depend from claim 1 and therefore inherit all allowed claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action.  In no event, however, will the statutory period for reply

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 7, 2021